UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from July 1, 2011 to July 31, 2011 333-149075-07 (Commission File Number of issuing entity) CarMax Auto Owner Trust 2011-1 (Exact name of issuing entity as specified in its charter) 333-149075 (Commission File Number of depositor) CarMax Auto Funding LLC (Exact name of depositor as specified in its charter) CarMax Business Services, LLC (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 36-7544469 (I.R.S. Employer Identification No.) c/o CarMax Auto Funding LLC 12800 Tuckahoe Creek Parkway, Suite 400, Richmond, Virginia 23238 (Address of principal executive offices of issuing entity) (Zip Code) (804) 935-4512 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b) Class A-1 Asset Backed Notes [] [] [X] [] Class A-2 Asset Backed Notes [] [] [X] [] Class A-3 Asset Backed Notes [] [] [X] [] Class A-4 Asset Backed Notes [] [] [X] [] Class B Asset Backed Notes
